382 S.W.2d 495 (1964)
Juanita GIERCZIC, Appellant,
v.
Richard P. GIERCZIC, Appellee.
No. 14504.
Court of Civil Appeals of Texas, Houston.
September 10, 1964.
Rehearing Denied October 8, 1964.
*496 J. Robert Harris, Houston, for appellant.
Thomas G. Bousquet, Houston, for appellee.
BELL, Chief Justice.
Appellant obtained a divorce from appellee in the State of Wisconsin in 1958. The decree provided that appellee should pay $150.00 per month to appellant for the support of their minor child. Appellee moved to Texas and in 1963 appellant filed what is denominated "Plaintiff's Original Petition and Motion to Show Cause." This pleading charged that appellee was delinquent in the payments called for in the judgment and sought to have the court hold appellee in contempt. It also sought a Texas judgment in an amount of the delinquency.
The trial court held a hearing and found appellee was not guilty of contempt of court and discharged him.
Appellee has filed a motion to dismiss the appeal because a judgment discharging appellee on a finding of not guilty of contempt is not appealable. Appellant contends that since this was also a suit to recover a money judgment and since appellee was discharged, this was an adjudication of the case insofar as she sought a money judgment.
We are of the view that the judgment appealed from was purely one finding appellee not to be guilty of contempt of court. The language of the order shows that the hearing was on appellant's "motion to find Respondent in contempt. * *" It recites the court "is of the opinion that Petitioner has failed to establish the Respondent is in contempt * * * and that all relief prayed for in said petition should be denied." Then it is the order of the court that "Petitioner take nothing by her motion herein filed and that Defendant be discharged * * *." (Emphasis supplied.)
There has been no action by the trial court on appellant's suit to recover a money judgment against appellee. As to the merits of such a suit, we express no opinion.
The appeal is dismissed for want of jurisdiction.